      Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 1 of 11 PageID #:4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PLUM MARKET FOOD SERVICE, LLC,                       )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )      No.
                                                     )
COMPASS GROUP USA, INC.,                             )      JURY TRIAL DEMANDED
                                                     )
                              Defendant.             )


                                           COMPLAINT

       Plaintiff Plum Market Food Service, LLC (“Plum”), by its attorneys, as and for its

Complaint against Defendant Compass Group USA, Inc. (“Compass”) alleges as follows:

                                 NATURE OF THE ACTION

       1.      This action arises out of Compass’s wrongful termination of its license agreement

with Plum and Compass’s subsequent and continuing unauthorized use of Plum’s unique and

distinctive designs, decor, trade dress and other proprietary information in contravention of the

parties’ agreement and federal law.

                                            PARTIES

       2.      Plum is a Michigan limited liability company doing business in Cook County,

Illinois. Plum is a growing specialty food company with 25 locations offering all natural, organic,

locally sourced and sustainable foods at Plum Market and Plum Market Kitchens across the

country. Plum is well-known for its service-forward approach to high quality food, beverage,

wellness essentials and hand-crafted prepared foods. Plum has been recognized by Food & Wine

Magazine as one of The 20 Best Regional Supermarkets of All Time.
      Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 2 of 11 PageID #:5




       3.      Compass is a Delaware corporation doing business in Cook County, Illinois.

Among other things, Compass is a food service company that operates various markets and

restaurants throughout the country.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338 (a), because

Plum’s claim under The Lanham Act, 15 U.S.C. §§ 1501 et seq., raises a federal question involving

infringement of trade dress.

       5.      This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000, exclusive of interest and costs, and diversity

of citizenship exists between Compass and Plum and between Compass and each of Plum’s

members.

       6.      This Court has personal jurisdiction over Compass because it conducts business in

Illinois and because Plum’s claims and injuries arise out of Compass’s activities in Illinois.

       7.      Venue is proper in in this judicial district pursuant to 28 U.S.C. 1391(b)(2) because

a substantial portion of the events giving rise to Plum’s claims occurred in this judicial district.

                                  GENERAL ALLEGATIONS

The Agreement

       8.      Compass      is   the   food   service   provider    for   Northwestern     University

(“Northwestern”). In that role, Compass operates various dining options available on campus.

       9.      Plum features chef-crafted, prepared foods for breakfast, lunch and dinner, with an

emphasis on all-natural, organic and locally sourced ingredients. This, among other reasons, is

what makes Plum an attractive dining option for Northwestern’s campus in Evanston, Illinois.




                                                  2
      Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 3 of 11 PageID #:6




       10.      On or about August 29, 2018, Plum and Compass entered into a License Agreement

(the “Agreement”), pursuant to which Compass sought to establish and operate a Plum Market

Kitchen (the “Licensed Restaurant”) at Northwestern. A copy of the Agreement is attached hereto

as Exhibit 1.

       11.      After months of preparation, and significant expenditures by Plum, the Licensed

Restaurant opened for business to the public as Lisa’s Café featuring Plum Market Kitchen on or

about October 1, 2018,

Plum’s Trade Dress

       12.      When customers go to Plum, they expect to receive high quality food and service.

Whether a customer walks into a full-service Plum Market, a condensed street store, or a Plum

Market Kitchen, he/she will recognize Plum Market’s signature look and feel.

       13.      The distinctive Plum design is intentionally minimal with industrial characteristics

marked by concrete floors, ample use of warm wood tones, and clean stainless steel. The simple

and sophisticated design unique to Plum Market inspires interaction with Plum’s products through

a thoughtful use of natural textures, measured lighting, and ambient flow.

       14.      Plum balances materials like raw cinderblock with delicate glass tiles, and cool

marble and stone countertops with warm wooden soffits sourced from renewable bamboos and

sturdy hardwoods.

       15.      Plum’s meticulously designed interiors are fitted with carefully selected polished

furnishings, European-style fixtures, and sleek industrial-style chairs complemented by natural,

wood grain tables.

       16.      Plum’s interiors are meticulously selected and designed to reflect the Plum culture

and allow the integrity of Plum’s products to shine.




                                                 3
      Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 4 of 11 PageID #:7




       17.     The combination of the carefully selected materials, colors, and lighting makes

Plum’s look unique and recognizable.

       18.     To ensure that the Licensed Restaurant was consistent with the Plum Market brand

and trade dress, the Agreement required that barring design elements and finishes required by the

building’s architecture or Northwestern, “any other design and construction standard must be

approved by [Plum] and conform to [Plum’s] trade dress requirements.” (Ex. 1, Art. 3.1)

Plum’s Licensed Materials

       19.     Compass opened and managed the day-to-day operation of the Licensed

Restaurant.

       20.     Compass was required to ensure that the look and feel of the Licensed Restaurant

and the experience of customers visiting the Licensed Restaurant were consistent with other Plum

locations. It was critical for all operations of the Licensed Restaurant to comply with the

specifications, standards, policies, procedures, and rules unique to the Plum brand.

       21.     Indeed, Compass had a duty to “use diligent, commercially reasonable efforts to

reflect positively upon the ‘Plum Market’ and ‘Plum Market Kitchen’ brands and create a favorable

public response to the Licensed Restaurant.” (Id. at Art. 5.1).

       22.     To that end, and pursuant to the Agreement, Plum gave Compass access to its

Licensed Materials, as that term is defined in the Agreement, which includes among other things,

Plum’s architectural designs, décor, furniture, furnishings, lists of required equipment, small

wares, menu boards, vendor information, growers, recipes, and methods of operating.

       23.     Compass agreed in the License Agreement that its right to use Plum’s Licensed

Materials was derived solely from the Agreement and was “limited to its operation of the Licensed

Restaurant pursuant to and in compliance with [the] Agreement,” therefore “[a]ny unauthorized




                                                 4
         Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 5 of 11 PageID #:8




use of the . . . Licensed Materials by [Compass] shall constitute a breach of [the] Agreement and

an infringement of the rights of [Plum].” (Id. at Art. 1.2).

          24.    Compass further agreed that “as between It and [Plum], (a) [Plum] is the owner of

all rights, title and interest in and to the . . . Licensed Materials, (b) [Plum] is the owner of the

goodwill associated with the . . . Licensed Materials, including any goodwill created by

[Compass’s] acts pursuant to the terms of [the] Agreement, and (c) and goodwill created by the

use of the Licensed Materials shall inure to the benefit of [Plum].” (Id. at Art. 8.2).

          25.    In the event the Agreement was terminated, Compass was required to “immediately

cease all use of the … Licensed Materials, to return to [Plum] all materials containing Confidential

Information, . . . to destroy any intellectual property of Plum’s, . . . and to remove all signage and

marketing materials and/or merchandizing material from the Licensed Restaurant.” (Id. at Art.

11.2).

Compass’s Wrongful Termination of the Agreement

          26.    The term of the Agreement ran simultaneously with the term of Compass’s

underlying food service agreement with Northwestern (the “Underlying Agreement”). (Ex. 1 at

Art. 2). Plum was informed that the initial term of the Underlying Agreement is 10 years and that

it could be extended beyond the initial term.

          27.    Compass was required to pay Plum a license fee in an amount equal to 5% of Gross

Sales, as that term is defined in the Agreement, on a monthly basis for the term of the Agreement.

(Id. at Art. 7.2).

          28.    Compass could terminate the Agreement without cause only if: (1) the Underlying

Agreement between Compass and Northwestern expired or was terminated; or (2) “if requested by

and pursuant to the directive of Northwestern.” (Ex. 1, Art. 11.3).




                                                  5
      Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 6 of 11 PageID #:9




       29.    Indeed, during negotiation of the Agreement, Compass proposed a termination “for

convenience” provision that was explicitly rejected by Plum. The parties ultimately agreed that

the Agreement could not be terminated for convenience and Plum relied on that when it invested

significant time and money into the opening of the Licensed Restaurant.

       30.    By email dated May 15, 2020, Compass breached the Agreement by terminating it

without cause (the “Termination Email”).

       31.    There was no basis for termination for cause, and none of the requisite conditions

that would warrant for cause termination had occurred.

       32.    Nor had the requirements for termination without cause been met. The termination

was not requested by or pursuant to the directive of Northwestern, and the Underlying Agreement

had neither expired nor been terminated.

       33.    In fact, as late as May 29, 2020 – two weeks after the Termination Email -- realizing

that it had no valid contractual basis to terminate the Agreement, Compass attempted to

manufacture a cause as an after the fact pretext for termination. Internal emails between Compass

personnel reveal that Compass explicitly directed its employees to try to come up with a list of

reasons for termination of the Agreement that Plum would be incapable of curing.

Compass’s Unauthorized Use of Plum’s
Licensed Material and Trade Dress

       34.    After its improper termination of the Agreement, Compass kicked Plum out of its

location on Northwestern’s campus and opened its own food market in the space, naming the new

restaurant “Lisa’s Café Market” –merging part of “Plum Market Kitchen” with “Lisa’s Café” and

creating the false impression that the current food market continues to be affiliated with Plum

Compass’ new concept continues to use Plum’s trade dress and Licensed Material, including but




                                                6
     Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 7 of 11 PageID #:10




not limited to Plum’s architectural designs, décor, furniture, furnishings, equipment, light fixtures,

smallware, menu boards, and other proprietary information.

        35.     Compass is using Plum’s Licensed Materials to attract clientele to the space

formerly occupied by the Licensed Restaurant and is likely to cause confusion as to whether Lisa’s

Café Market is affiliated with Plum by using Plum’s design, layout and aesthetic.


                                            COUNT I
                                       (Breach of Contract)

        36.     Plum realleges and incorporates by reference paragraphs 1 through 35 above as if

restated in full herein.

        37.     Plum has performed, or has been excused from performing, any and all of its duties

and obligations under the Agreement.

        38.     Any and all conditions precedent to Plum’s rights under the Agreement have

occurred or have otherwise been excused.

        39.     Compass breached the Agreement when it terminated the Agreement without cause

and without meeting the conditions required to terminate without cause set forth in the Agreement.

The Underlying Agreement was not terminated and had not expired, nor was the termination of

the Agreement pursuant to Northwestern’s request or directive.

        40.     Compass further breached the Agreement by its unauthorized and continued use of

Plum’s Licensed Material in its new Lisa’s Café Market following termination of the Agreement,

including but not limited to Plum’s architectural designs, décor, furniture, furnishings, equipment,

smallware, menu boards, and operational methods.

        41.     The foregoing conduct was a breach of Compass’s contractual obligations and a

breach of its implied duty of good faith and fair dealing owed to Plum.




                                                  7
     Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 8 of 11 PageID #:11




         42.    Compass has deprived Plum of the benefit of its bargain and has acted in

contravention of the letter and spirit of the Agreement.

         43.    Compass’s breaches have caused Plum substantial damages in an amount no less

than $75,000.

         WHEREFORE, Plum prays that this Court enter judgment in its favor and against

Compass: (A) awarding Plum actual, compensatory and consequential damages, including interest

thereon, in an amount to be proven at trial; (B) ordering Compass to immediately cease using

Plum’s Licensed Materials; and (C) granting Plum such other and further relief the Court deems

appropriate.

                                           COUNT II
                                   (Trade Dress Infringement)

         44.    Plum realleges and incorporates by reference paragraphs 1 through 43 above as if

restated in full herein.

         45.    Plum’s designs, layout and décor are inherently distinctive and unique to the Plum

brand.

         46.    Over time, the overall appearance of Plum locations has become an identifying

mark of the Plum brand.

         47.    Plum’s designs, layout and décor are non-functional as they are not essential to the

operation of a competing food market.

         48.    Compass’s use of Plum’s unique designs, layout, signage, and décor at the space

formerly occupied by the Licensed Restaurant has caused and is likely to cause confusion,

deception, and mistake by creating the false and misleading impression that (a) Compass’s

products are offered by Plum, (b) Compass’s products and services are associated or connected




                                                 8
     Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 9 of 11 PageID #:12




with Plum, or (c) Compass’s products have the sponsorship, endorsement or approval of Plum, in

violation of Section 43(a) of the Lanham Act.

       49.     Plum provides an upscale, on-trend venue for healthier choices, organic selections,

and responsibly sourced products, all with convenience at taste.

       50.     Accordingly, Plum customers expect to receive a certain quality and type of

products and services when they frequent a Plum location.

       51.     When Compass fails to provide that experience, customers will almost certainly

attribute the below-grade service and food quality to Plum and would be discouraged from

frequenting other Plum locations in the future, including the full-service Plum Market grocery

store in Chicago which was recognized by Food & Wine Magazine as one of the 10 ‘Secret’

Supermarkets You’re Going to Love.

       52.     Compass’s infringement of Plum’s trade dress has tarnished and continues to

tarnish Plum’s reputation and damage or destroy the goodwill embodied in Plum’s trade dress.

       53.     Compass’s infringement is causing and will continue to cause dilution of the

distinctive quality of Plum’s trade dress.

       54.     Compass’s unauthorized and continued use of Plum’s trade dress has and will cause

Plum irreparable harm.

       WHEREFORE, Plum prays that this Court enter judgment in its favor and against

Compass: (A) ordering Compass to immediately cease using Plum’s trade dress; (B) awarding

Plum actual, compensatory and consequential damages, including interest thereon, in an amount

to be proven at trial; (B) awarding Plum the costs and reasonable attorneys’ fees incurred by Plum

in this action pursuant to 15 U.S.C. § 1117; and (C) granting Plum such other and further relief the

Court deems appropriate.




                                                 9
     Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 10 of 11 PageID #:13




                                           COUNT III
                                       (Unjust Enrichment)
                                  (In The Alternative To Count I)

        55.     Plum realleges and incorporates by reference paragraphs 1 through 35 and 45-54

above as if restated in full herein.

        56.     Through its unauthorized and continued use of Plum’s Licensed Materials,

Compass has enjoyed and continues to enjoy an unjust benefit at the expense and to the detriment

of Plum.

        57.     Plum devoted significant time and money into the opening of the Licensed

Restaurant with the reasonable expectation that the Licensed Restaurant would operate for years

to come.

        58.     Compass is reaping the benefits of Plum’s work as it continues to use Plum’s

designs, décor, fixtures, vendor lists, and other proprietary information to attract clientele to the

space formerly occupied by the Licensed Restaurant.

        59.     Compass’s retention of the foregoing benefits violates the fundamental principles

of justice, equity and good conscience, which principles require that all such assets and proprietary

information be turned over to Plum and/or destroyed.

        60.     Plum has no adequate remedy at law.

        WHEREFORE, Plum prays that this Court enter judgment in its favor and against

Compass: (A) awarding damages in the amount equal to any and all benefits Compass received

from its unauthorized use of the Licensed Material; and (B) granting Plum such other and further

relief the Court deems appropriate.




                                                 10
   Case: 1:20-cv-06759 Document #: 5 Filed: 11/13/20 Page 11 of 11 PageID #:14




                                       JURY DEMAND

      Plum hereby demands a trial by jury as to all issues so triable.



                                            Respectfully submitted,
                                            PLUM MARKET FOOD SERVICE, LLC

                                            By:     /s/ Donald A. Tarkington
                                                    One Of Its Attorneys
Donald A. Tarkington
dtarkington@novackmacey.com
Yvette V. Mishev
ymishev@novackmacey.com
NOVACK AND MACEY LLP
100 North Riverside Plaza
Chicago, IL 60606
(312) 419-6900
Firm No. 91731




                                               11
